PER CURIAM:
Robert A. Zander petitions for writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2000) motion. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied Zander’s 28 U.S.C. § 2255 motion on December 15, 2006. Accordingly, while we grant Zander’s request to proceed in forma pauperis, we deny the mandamus petition as *206moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.